Initial Project Summary — Eucalyptus Plantation, Pulp Mill, Transmission Line, Substation
and River Port Project

Project Location: Concepcién Region, 400 km north of Asuncién, Paraguay

Name of Applicant: - Paracel SA
Name of Project: Paracel SA

Project Description: The Project involves the development, construction, and operation of a
eucalyptus plantation and kraft pulp mill in the Concepcién region of Paraguay covering an area
of 190,000 hectares of former cattle ranch lands. The mill was conceived to produce 1,500,000
air-dried tons per annum (ADt/a) of bleached eucalyptus pulp. The mill is expected to produce
200 MW of renewable energy, generating a surplus of 100 MW. The land will be partially
converted to eucalyptus plantations to supply the mill in future years, with an estimated 47
percent of this land to remain under existing, natural land cover in preservation. Concepcién lies
at the margins of the Paraguay river and is located around 400 km north of the capital of
Asuncién. The Project consists of:

e A220 MW renewable energy power plant fired by biomass (wood waste and wood
liquor) to supply 120 MW to the mill and export the surplus 100 MW to the grid;

e A 220kV transmission line of 33 km that will supply power to the mill from the
Concepcion Substation and the new Estancia Zapatero Cue Substation;

e A river port on the left bank of the Paraguay River, built as an elevated platform ona
structure composed of an operating platform, an access bridge for vehicle and people, and
a shed structure for the pulp transport area. The port will transport pulp by river barges at
an average rate of 1,500,000 t/year and receive logs with volumes varying between 2 and
5 million underbarked m?/year besides other inputs for the pulp mill (liquid or bulk) up to
450,000 t/year;

e Plantation lands of approximately 190,000 hectares to produce up to 80% of the
eucalyptus wood supply by 2028; and

e Access roads to bring wood from the forest plantation areas to the pulp mill.

Environmental and Social Categorization and Rationale: The Project has been reviewed against
DFC’s categorical prohibitions and determined to be categorically eligible. The Project is
screened as Category A because the Project involves large scale plantation forestry. The major
environmental and social concerns related to the Project include the potential for impacts on
biodiversity; labor and working conditions; worker health and safety; worker influx; community
health, safety, and security; indigenous peoples; and cumulative impacts of land use change in
the region.

Environmental and Social Standards: DFC’s preliminary environmental and social due diligence
indicates that the Project will have impacts that must be managed in a manner consistent with the
following of the International Finance Corporation’s (IFC) 2012 Performance Standards:

e PS 1: Assessment and Management of Environmental and Social Risks and Impacts;
e PS 2: Labor and Working Conditions;
PS 3: Resource Efficiency and Pollution Prevention;

PS 4: Community Health, Safety , and Security;

PS 6: Biodiversity Conservation and Sustainable Management of Living Resources;
PS 7: Indigenous Peoples; and

PS 8: Cultural Heritage.

The Project, both in its industrial component and in its forestry component, does not occupy
lands with population settlements, and does not require the physical or economic displacement of
any person, family, group or community. Therefore, PS 5 is not triggered at this time.

In addition to the Performance Standards listed above, the IFC’s Environmental, Health, and
Safety (EHS) General Guidelines (April 30, 2007), EHS Guidelines for Forest Harvesting
Operations (2007), EHS Guidelines for Perennial Crop Production (2016), EHS Guidelines for
Electric Power and Transmission (2007), and EHS Guidelines for Thermal Power Plants (2008)
are applicable to the Project.

Location of Local Access to Project Information:

Address: Meal. José Félix Estigarribia 632
entre Iturbe y Pedro Juan Caballero
Concepcion, Paraguay

Contact: Yrene Servin, Social Worker

Telephone: +595-984-209-933

Email: yrene.servin@paracel.com.py
